Citation Nr: 0313291	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  02-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 2001 to August 
2001.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2001 by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2003, the 
Board undertook additional development of these issues by 
memorandum.  The requested action has been completed, and the 
case is again before the Board for appellate review.

The issue of entitlement to service connection for a low back 
disorder is the subject of the REMAND section of this 
decision, set forth below.


FINDING OF FACT

A left knee disorder that had been manifested prior to 
service increased in severity during that service.


CONCLUSION OF LAW

A left knee disorder was aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case issued 
in the development of this appeal.  In addition, the RO, in 
September 2001, advised him that he was to notify VA of any 
evidence he wanted VA to consider, the information he needed 
to furnish so that VA could seek those records, and the steps 
VA would undertake to obtain any such evidence.  The Board 
accordingly finds that he was advised as to what evidence was 
needed to establish entitlement to the benefits sought, and 
the applicable statutory and regulatory criteria.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been furnished with a VA examination in the course of this 
appeal that specifically addressed the issue before the Board 
at this time.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2002).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In the instant case, the report of the veteran's service 
entrance examination, dated in March 2001, notes the presence 
of a left knee disorder, identified as surgery in December 
1997 for anterior cruciate ligament (ACL) repair.  A service 
medical record dated in June 2001 shows complaints of left 
knee pain of two months duration, with occasional pain and 
swelling.  The report of a medical board evaluation, dated 
later in June 2001, indicates that the veteran stated that he 
began having left knee pain after jumping while running an 
obstacle course; the report notes a diagnosis of status post 
left knee ACL reconstruction and lateral meniscectomy, with 
the recommendation that the veteran, as a result of his prior 
left knee reconstruction, would not be able to withstand the 
military lifestyle.  

The report of a May 2003 VA orthopedic examination indicates 
diagnoses to include post operative left knee ACL 
reconstruction with partial lateral meniscectomy with medial 
collateral ligament laxity, lack of full flexion, and history 
of pain and instability.  In particular, the report indicates 
comments by the examiner that the veteran's left knee had 
been evaluated prior to service by two orthopedic surgeons 
who cleared him for active duty, and that, at that time, he 
had full knee motion with slight laxity, but with the ability 
to function well; while on active duty, an injury occurred 
that resulted in pain and limited knee motion that persisted 
at the time of the examination.  The examiner concluded that, 
in his opinion, it is "most likely than not" that the 
injury the veteran sustained while on active duty was injury 
that permanently aggravated the left knee. 

A veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  38 C.F.R. § 3.304(b) (2002).  In this case, the 
presence of a left knee disorder was in fact noted on service 
entrance, as reflected by the report of the service entrance 
examination.  The question, therefore, is whether this 
preexisting disorder was aggravated by service; a preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2002).  

The medical evidence in this case supports the conclusion 
that the veteran's left knee disorder, which was manifested 
prior to service, increased in severity therein; the May 2003 
examination report, as discussed above, includes a conclusion 
by the examiner to that effect.  The Board accordingly finds 
that service connection for a left knee disorder, on the 
basis of inservice aggravation, is appropriate.


ORDER

Service connection for a left knee disorder is granted.


REMAND

As noted above, the Board has undertaken additional 
development of the veteran's claim, and in particular 
obtained VA examination of the veteran, in May 2003, with 
regard to the possible etiology of his low back disorder; the 
report of this examination has been associated with his 
claims file.  Inasmuch as this evidence has not been 
considered by the RO, and no waiver of such consideration is 
of record, the case must be returned to the RO for 
readjudication.  See Disabled American Veterans v. Principi, 
327 F. 3d 1339 (Fed. Cir. 2003).

This case is accordingly REMANDED for the following:

The RO should review all evidence 
associated with the claims file 
subsequent to March 2002, when the 
Statement of the Case was issued, and 
determine whether service connection for 
a low back disorder can now be granted.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of the 
claim should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



